DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on 11/21/2022 is acknowledged. 
3.	Claims 1-20 are pending in this application.
4.	Claims 19 and 20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claim 6 remains withdrawn from consideration as being drawn to non-elected species.  
5.	Applicant elected without traverse of Group 1 (claims 1-18) and elected a conjugate comprising an oxyntomodulin derivative comprising the amino acid sequence of SEQ ID NO: 23, a human IgG4-derived non-glycosylated Fc region and polyethylene glycol (PEG) as species of conjugate; PEG as species of non-peptidyl polymer; a maleimide group and an aldehyde group, wherein a reactive group at one end of the non-peptidyl polymer is different from a reactive group at the other end as species of reactive group; a human IgG4-derived non-glycosylated Fc region as species of immunoglobulin Fc region; and exendin-4 as species of pharmaceutical composition in the reply filed on 3/3/2021.  Furthermore, during an interview held with Applicant's representative, Ronald C. Kern Jr., on 3/17/2021, it is clarified that exendin-4 is elected as the species of additional compound in the pharmaceutical composition recited in instant claim 18.
	Please note: in view of Applicant’s amendment to the claim, the Examiner is interpreting the oxyntomodulin derivative in the elected species of conjugate is instant SEQ ID NO: 23, NOT one comprising the amino acid sequence of instant SEQ ID NO: 23.  
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a conjugate comprising: an oxyntomodulin derivative comprising the amino acid sequence of any one of SEQ ID NOs: 2-22, 30 and 31; or consisting of the amino acid sequence of SEQ ID NO: 23; an immunoglobulin Fc region; and a non-peptidyl polymer, wherein the non-peptidyl polymer links the oxyntomodulin derivative and the immunoglobulin Fc region via covalent bonds; and a pharmaceutical composition comprising such conjugate and a pharmaceutically acceptable carrier.  A search was conducted on the elected species; and a conjugate comprising an oxyntomodulin derivative being SEQ ID NO: 23, a human IgG4-derived non-glycosylated Fc region and polyethylene glycol (PEG) as the elected species of conjugate appears to be free of prior art.  However, prior art was found for PEG as the elected species of non-peptidyl polymer; a maleimide group and an aldehyde group, wherein a reactive group at one end of the non-peptidyl polymer is different from a reactive group at the other end as the elected species of reactive group; a human IgG4-derived non-glycosylated Fc region as the elected species of immunoglobulin Fc region; and exendin-4 as the elected species of additional compound in the pharmaceutical composition recited in instant claim 18.  A search was extended to the genus in claim 1; and prior art was found.  Claim 6 remains withdrawn from consideration as being drawn to non-elected species.  Claims 1-5 and 7-18 are examined on the merits in this office action.

Withdrawn Rejections
6.	Rejection to claims 1-5 and 7-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al (WO 2010/107256 A2, filed with IDS) in view of Dimarchi (WO 2011/075393 A2, filed with IDS) and Kim et al (US 7737260 B2, filed with IDS) is hereby withdrawn in view of Applicant’s amendment to the claim.  
7.	Rejection to claims 1-5 and 7-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al (WO 2010/107256 A2, filed with IDS) in view of Roy et al (WO 2007/100535 A2, filed with IDS), DeFronzo et al (Diabetes Care, 2005, 28, pages 1092-1100) and Kim et al (US 7737260 B2, filed with IDS) is hereby withdrawn in view of Applicant’s amendment to the claim.  

New Objections
8.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as “…an oxyntomodulin derivative comprising the amino acid sequence of any one of SEQ ID NOs: 2-22, 30 and 31; or being SEQ ID NO: 23…”.

New Rejections
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-5 and 7-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al (WO 2010/107256 A2, filed with IDS) in view of Roy et al (WO 2007/100535 A2, filed with IDS), Day et al (US 2010/0190701 A1, filed with IDS), DeFronzo et al (Diabetes Care, 2005, 28, pages 1092-1100, cited and enclosed in the previous office action) and Kim et al (US 7737260 B2, filed with IDS).  
The instant claims 1-5 and 7-18 are drawn to a conjugate comprising: an oxyntomodulin derivative comprising the amino acid sequence of any one of SEQ ID NOs: 2-22, 30 and 31; or consisting of the amino acid sequence of SEQ ID NO: 23; an immunoglobulin Fc region; and a non-peptidyl polymer, wherein the non-peptidyl polymer links the oxyntomodulin derivative and the immunoglobulin Fc region via covalent bonds; and a pharmaceutical composition comprising such conjugate and a pharmaceutically acceptable carrier.
Song et al, throughout the patent, teach a conjugate comprising physiologically active peptide such as oxyntomodulin or derivative thereof, an immunoglobulin Fc region, and non-peptidyl polymer such as PEG, wherein the conjugate is prepared by covalently linking the oxyntomodulin or derivative thereof to the immunoglobulin Fc region via PEG with a reactive group at both ends, for example, Abstract; pages 20-22, Examples 11-13; and pages 22-24, Examples 14-16.  It reads on PEG as the elected species of non-peptidyl polymer; and meets the limitations of the immunoglobulin Fc region and the non-peptidyl polymer recited in instant claims 1, 4, 5 and 7.  Song et al further teach the non-peptidyl polymer used in the conjugate has a reactive group at one end or at both ends; and the reactive group at one end or both ends of the non-peptidyl polymer is preferably selected from the group consisting of a reactive aldehyde group, a propionaldehyde group, a butyraldehyde group, a maleimide group and a succinimide group, for example, page 7, lines 21-28.  It meets the limitations of instant claims 8 and 9.  Song et al also teach the immunoglobulin Fc region in the conjugate can be the heavy chain constant region 2 (CH2) and the heavy chain constant region 3 (CH3) of an immunoglobulin, and many others, for example, page 14, lines 1-17.  It meets the limitation of instant claim 11.  Although Song et al do not explicitly state the immunoglobulin Fc region is a non-glycosylated Fc region, Song et al teach the immunoglobulin Fc region can be modified by glycosylation and many others, for example, page 14, lines 10-13.  Therefore, one of skill in the art would immediately envision and reasonably understand that the immunoglobulin Fc region in the conjugate in Song et al can be a non-glycosylated Fc region.  It meets the limitation of instant claim 10.  Furthermore, although Song et al do not explicitly teach a pharmaceutical composition comprising such conjugate and a pharmaceutically acceptable carrier, Song et al teach administration of peptide drug, for example, page 1, lines 13-27.  Therefore, one of skill in the art would immediately envision and reasonably understand a pharmaceutical composition comprising the conjugate in Song et al and a pharmaceutically acceptable carrier; and administering such conjugate to a subject.  It meets the limitation of instant claim 17.   
The difference between the reference and instant claims 1-5 and 7-18 is that the reference does not explicitly teach a maleimide group and an aldehyde group, wherein a reactive group at one end of the non-peptidyl polymer is different from a reactive group at the other end as the elected species of reactive group; a human IgG4-derived non-glycosylated Fc region as the elected species of immunoglobulin Fc region; exendin-4 as the elected species of additional compound in the pharmaceutical composition recited in claim 18; the limitation of oxyntomodulin derivative recited in instant claim 1; and the limitations of instant claims 12-16 and 18.  
However, Roy et al, throughout the patent, teach oxyntomodulin (OXM) has a very short half-life and is rapidly inactivated by the cell surface dipeptidyl peptidase IV (DP-IV); modified oxyntomodulin derivative conferring resistant to DP-IV cleavage; and a pharmaceutical composition comprising such oxyntomodulin derivative and a pharmaceutically suitable carrier for the treatment of metabolic diseases such as diabetes and obesity, for example, Abstract; page 1, the last paragraph to page 2, the 2nd paragraph; pages 9-14, Table 1; and claims 1 and 12.  Roy et al further teach such oxyntomodulin derivative can be used in combination with DP-IV inhibitor, for example, page 22, the 4th paragraph.  Roy et al also compare the effect of such oxyntomodulin derivative on gastric emptying and/or glucose-lowing with the GLP-1 receptor agonist exendin 4, for example, the paragraph bridging pages 18 and 19; and Figure 7.  Furthermore, Roy et al teach such oxyntomodulin derivative can be conjugated to proteins such as immunoglobulins to improve the stability of the oxyntomodulin derivative, for example, page 17, the last paragraph in Section "1.3. Other Modifications".  In addition, Roy et al teach modified OXM derivative comprising and/or consisting of the amino acid sequence HxSQGTFTSDYSKYLDSRRAQDFVQWLMNTK RNRNNIA, wherein Hx is selected from the group consisting of His, desamino-His, Phe, and other modified His, for example, page 3, the 3rd paragraph; pages 9-10, OXMs 13, 14 and 16-21 in Table 1; and claim 4.
Furthermore, Day et al teach modification at position 1 of glucagon analog to increase the peptide's resistance to dipeptidyl peptidase IV (DPP IV) cleavage, wherein such modification includes substituting histidine at position 1 with desaminohistidine, imidazole acetic acid, and other modified His, for example, page 3, paragraph [0019]; page 13, paragraph [0126]; and claims 78 and 79.
In addition, the only difference between the modified OXM derivative consisting of the amino acid sequence HxSQGTFTSDYSKYLDSRRAQDFVQWLMNTKRNRNNIA with Hx being desamino-His in Roy et al and the oxyntomodulin derivative of instant SEQ ID NO: 30 is desamino-His as the 1st amino acid instead of 4-imidazoacetic acid (becoming 4-imidazoacetyl after forming peptide bond with Ser); and the only difference between desamino-His (
    PNG
    media_image1.png
    392
    359
    media_image1.png
    Greyscale
) and 4-imidazoacetic acid (
    PNG
    media_image2.png
    323
    454
    media_image2.png
    Greyscale
) is the number of CH2 group in the side chain.  Therefore, 4-imidazoacetic acid is a homolog of desamino-His.  And the MPEP states: “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).” (see MPEP § 2144.09).  And in the instant case, as taught in Day et al, desamino-His and 4-imidazoacetic acid share similar utilities.  Therefore, in view of the combined teachings of Roy et al and Day et al, it would have been obvious to one of ordinary skilled in the art to develop an OXM derivative comprising and/or consisting of the amino acid sequence HxSQGTFTSDYSKYLDSRRAQDFVQWLMNTKRNRNNIA with Hx being 4-imidazoacetyl (identical to the amino acid sequence of instant SEQ ID NO: 30).
And, DeFronzo et al, throughout the literature, teach exendin-4 can be used in combination therapy for treating diabetes and/or obesity, wherein exendin-4 reduces HbA1c with no weight gain and no increased incidence of hypoglycemia in patients with type 2 diabetes, for example, page 1092, Section "CONCLUSIONS"; page 1094, Figure 2; page 1096, Figure 4; and page 1099, the last paragraph in Section "CONCLUSIONS".  It reads on exendin-4 as the elected species of additional compound in the pharmaceutical composition recited in instant claim 18. 
Kim et al, throughout the patent, teach a conjugate with improved in vivo duration and stability comprising physiologically active peptide, an immunoglobulin Fc region, and non-peptidyl polymer, wherein the conjugate is prepared by covalently linking the physiologically active peptide to the immunoglobulin Fc region via the non-peptidyl polymer, for example, Abstract.  Kim et al further teach the immunoglobulin Fc region can be native immunoglobulin Fc region and various derivatives thereof, including one in which a region capable of forming a disulfide bond is deleted, or certain amino acid residues are eliminated at the N-terminal end of a native Fc form or a methionine residue is added thereto; the immunoglobulin Fc fragment is from IgG, IgA, IgD, IgE and IgM; and  a human IgG4-derived non-glycosylated Fc fragment is more preferable, for example, column 5, line 29 to column 7, line 40.  It reads on a human IgG4-derived non-glycosylated Fc region as the elected species of immunoglobulin Fc region.  Kim et al also teach the preferred non-peptidyl polymer is PEG; the non-peptide polymer has a reactive group at both ends, which is preferably selected from the group consisting of a reactive aldehyde group, a propione aldehyde group, a butyl aldehyde group, a maleimide group and a succinimide derivatives; and the reactive groups at both ends of the non-peptide polymer may be the same or different, such as, the non-peptide polymer may possess a maleimide group at one end and, at the other end, an aldehyde group, a propionic aldehyde group or a butyl aldehyde group, for example, column 7, line 48 to column 8, line 18.  It reads on a maleimide group and an aldehyde group, wherein a reactive group at one end of the non-peptidyl polymer is different from a reactive group at the other end as the elected species of reactive group.  Furthermore, Kim et al teach the non-peptide polymer such as PEG is linked at each end thereof to a free reactive group at an amino terminal end, a lysine residue, a histidine residue or a cysteine residue of the immunoglobulin Fc fragment and the physiologically active polypeptide, for example, column 10, lines 40-45; columns 17-19, Example 8; Figure 13; and claim 14.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Song et al, Roy et al, Day et al, DeFronzo et al and Kim et al to develop a conjugate comprising oxyntomodulin derivative comprising and/or consisting of the amino acid sequence HxSQGTFTSDYSKYLDSRRAQDFVQWLMNTK RNRNNIA with Hx being 4-imidazoacetyl (identical to the amino acid sequence of instant SEQ ID NO: 30), a human IgG4-derived non-glycosylated Fc region, and PEG with a maleimide group and an aldehyde group at each end or PEG with an aldehyde group at both ends, wherein the conjugate is prepared by covalently linking the oxyntomodulin derivative to the immunoglobulin Fc region via PEG, and wherein PEG is linked to the oxyntomodulin derivative at a lysine residue or a cysteine residue; and a pharmaceutical composition comprising such conjugate, exendin-4 or DP-IV inhibitor, and a pharmaceutically acceptable carrier.  
With regards to the limitations recited in instant claims 2 and 3, since the conjugate developed from the combined teachings of Song et al, Roy et al, Day et al, DeFronzo et al and Kim et al meets all the structural limitations of the conjugate recited in instant claim 1, the conjugate developed from the combined teachings of Song et al, Roy et al, Day et al, DeFronzo et al and Kim et al would necessarily have the same properties and functionality of the conjugate in instant claim 1.  Therefore, the conjugate developed from the combined teachings of Song et al, Roy et al, Day et al, DeFronzo et al and Kim et al would necessarily have the inherent property of anti-obesity effects; and the oxyntomodulin derivative consisting of and/or comprising the amino acid sequence of instant SEQ ID NO: 30 in such conjugate would necessarily have the inherent property of activating glucagon-like peptide-1 receptor, glucagon receptor, or both.  It meets the limitations of instant claims 2 and 3.  Furthermore, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
One of ordinary skilled in the art would have been motivated to combine the teachings of Song et al, Roy et al, Day et al, DeFronzo et al and Kim et al to develop a conjugate comprising oxyntomodulin derivative comprising and/or consisting of the amino acid sequence HxSQGTFTSDYSKYLDSRRAQDFVQWLMNTKRNRNNIA with Hx being 4-imidazoacetyl (identical to the amino acid sequence of instant SEQ ID NO: 30), a human IgG4-derived non-glycosylated Fc region, and PEG with a maleimide group and an aldehyde group at each end or PEG with an aldehyde group at both ends, wherein the conjugate is prepared by covalently linking the oxyntomodulin derivative to the immunoglobulin Fc region via PEG, and wherein PEG is linked to the oxyntomodulin derivative at a lysine residue or a cysteine residue; and a pharmaceutical composition comprising such conjugate, exendin-4 or DP-IV inhibitor, and a pharmaceutically acceptable carrier, because Roy et al teach oxyntomodulin (OXM) has a very short half-life and is rapidly inactivated by the cell surface dipeptidyl peptidase IV (DP-IV); modified oxyntomodulin derivative conferring resistant to DP-IV cleavage; and a pharmaceutical composition comprising such oxyntomodulin derivative and a pharmaceutically suitable carrier for the treatment of metabolic diseases such as diabetes and obesity.  Roy et al further teach such oxyntomodulin derivative can be used in combination with DP-IV inhibitor.  Roy et al also teach such oxyntomodulin derivative can be conjugated to proteins such as immunoglobulins to improve the stability of the oxyntomodulin derivative.  Furthermore, Roy et al teach modified OXM derivative comprising and/or consisting of the amino acid sequence HxSQGTFTSDY SKYLDSRRAQDFVQWLMNTKRNRNNIA, wherein Hx is selected from the group consisting of His, desamino-His, Phe, and other modified His.  Day et al teach modification at position 1 of glucagon analog to increase the peptide's resistance to dipeptidyl peptidase IV (DPP IV) cleavage, wherein such modification includes substituting histidine at position 1 with desaminohistidine, imidazole acetic acid, and other modified His.  In addition, the only difference between the modified OXM derivative consisting of the amino acid sequence HxSQGTFTSDYSKYLDSRRAQDFV QWLMNTKRNRNNIA with Hx being desamino-His in Roy et al and the oxyntomodulin derivative of instant SEQ ID NO: 30 is desamino-His as the 1st amino acid instead of 4-imidazoacetic acid (becoming 4-imidazoacetyl after forming peptide bond with Ser); and the only difference between desamino-His (
    PNG
    media_image1.png
    392
    359
    media_image1.png
    Greyscale
) and 4-imidazoacetic acid (
    PNG
    media_image2.png
    323
    454
    media_image2.png
    Greyscale
) is the number of CH2 group in the side chain.  Therefore, 4-imidazoacetic acid is a homolog of desamino-His.  And the MPEP states: “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).” (see MPEP § 2144.09).  And in the instant case, as taught in Day et al, desamino-His and 4-imidazoacetic acid share similar utilities.  Therefore, in view of the combined teachings of Roy et al and Day et al, it would have been obvious to one of ordinary skilled in the art to develop an OXM derivative comprising and/or consisting of the amino acid sequence HxSQGTFTSDYSKYLDSRRAQDFVQWLMNTKRNRNNIA with Hx being 4-imidazoacetyl (identical to the amino acid sequence of instant SEQ ID NO: 30).  DeFronzo et al teach exendin-4 can be used in combination therapy for treating diabetes and/or obesity, wherein exendin-4 reduces HbA1c with no weight gain and no increased incidence of hypoglycemia in patients with type 2 diabetes.  Kim et al teach a human IgG4-derived non-glycosylated Fc fragment is more preferable in a conjugate with improved in vivo duration and stability comprising physiologically active peptide, an immunoglobulin Fc region, and non-peptidyl polymer; wherein the conjugate is prepared by covalently linking the physiologically active peptide to the immunoglobulin Fc region via the non-peptidyl polymer.  Kim et al further teach the preferred non-peptidyl polymer is PEG; the non-peptide polymer has a reactive group at both ends, which is preferably selected from the group consisting of a reactive aldehyde group, a propione aldehyde group, a butyl aldehyde group, a maleimide group and a succinimide derivatives; and the reactive groups at both ends of the non-peptide polymer may be the same or different, such as, the non-peptide polymer may possess a maleimide group at one end and, at the other end, an aldehyde group, a propionic aldehyde group or a butyl aldehyde group.  Kim et al also teach the non-peptide polymer such as PEG is linked at each end thereof to a free reactive group at an amino terminal end, a lysine residue, a histidine residue or a cysteine residue of the immunoglobulin Fc fragment and the physiologically active polypeptide.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Song et al, Roy et al, Day et al, DeFronzo et al and Kim et al to develop a conjugate comprising oxyntomodulin derivative comprising and/or consisting of the amino acid sequence HxSQGTFTSDYSKYLDSRRAQDFVQW LMNTKRNRNNIA with Hx being 4-imidazoacetyl (identical to the amino acid sequence of instant SEQ ID NO: 30), a human IgG4-derived non-glycosylated Fc region, and PEG with a maleimide group and an aldehyde group at each end or PEG with an aldehyde group at both ends, wherein the conjugate is prepared by covalently linking the oxyntomodulin derivative to the immunoglobulin Fc region via PEG, and wherein PEG is linked to the oxyntomodulin derivative at a lysine residue or a cysteine residue; and a pharmaceutical composition comprising such conjugate, exendin-4 or DP-IV inhibitor, and a pharmaceutically acceptable carrier. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/LI N KOMATSU/Primary Examiner, Art Unit 1658